Citation Nr: 0311088	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
disease at L3 to L5, and L5 to S1.

2.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
paravertebral muscle spasm of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his nephew


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision in which 
the RO denied service connection for protrusion at L-3 to L-
5, and disc herniation at L-5 to S-1; and granted service 
connection for paravertebral muscle spasm of the low back, 
assigned an noncompensable rating.  The veteran filed a 
notice of disagreement in September 1996 and a statement of 
the case (SOC) was issued in October 1996.  The veteran 
submitted a substantive appeal in May 1997, with a request 
for a Board hearing.  In June 2000, a Board hearing was held 
in Houston, Texas, before the undersigned Veterans Law Judge.  
In September 2000, the Board remanded the case to the RO for 
further evidentiary development and readjudication.  Per the 
Board's instruction, the RO obtained additional evidence, but 
continued the denial of the claims (see August 2002 
supplemental SOC (SSOC)).  Hence, these matters have been 
returned to the Board for further appellate consideration.  

As the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection, the Board 
has characterized the issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Moreover, although the 
RO granted an initial noncompensable rating during the 
pendency of the appeal, inasmuch as a higher evaluation is 
available this condition, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

During the pendency of the appeal, the veteran filed a notice 
of disagreement with the RO' s October 1996 decision to deny 
nonservice-connected pension benefits.  An SOC was issued in 
July 1997 and the veteran submitted a substantive appeal 
later the same month.  Nonservice-connected pension was 
granted by rating decision of February 2000.  Consequently, 
that matter is no longer in appellate status.  


REMAND

The veteran and his representative contend that low back 
trauma in service led to the veteran's current herniated disc 
disability, or intervertebral disc disease at L3 to L5, and 
L5 to S1.  In addition, the veteran alleges that his symptoms 
of service-connected paravertebral muscle spasm of the low 
back have worsened, and a higher initial rating is warranted 
for that disability.

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the service 
connection and increased rating claims currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  The Board finds that it would also be helpful to the 
veteran for the RO to incorporate a list of pertinent records 
previously identified by the veteran and obtained by the RO, 
in order to avoid duplicative efforts.  Specifically, the 
veteran should be informed that the RO has successfully 
obtained the following evidence:  private medical records 
from the Woodland Heights Medical Center dated in October 
1986; treatment records from the VA Medical Center (VAMC) in 
Houston, Texas, dated from October 1986 to July 2001; private 
medical records from the Memorial Medical Center of East 
Texas, dated from April 1994 to June 1994 (including reports 
from R. Corley, M.D.); and administrative and medical records 
from the Social Security Administration (SSA).

The Board also finds that further development of the case is 
warranted.  Notably, the veteran has regularly undergone VA 
medical treatment for low back complaints at the VAMC in 
Houston, Texas, since 1986.  Hence, the RO should obtain 
updated treatment records from that VA facility, from July 
2001 to present.  In this regard, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Significantly, moreover, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification that further 
efforts to obtain such records would be futile is provided.  
See 38 C.F.R. § 3.159(c)(1).  

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.

As a final point, the Board notes that the June and August 
2002 SSOCs did not include citation to the regulations 
implementing the VCAA that are pertinent to the current 
claims.  If the RO again denies a claim, the SSOC issued to 
the veteran and his representative explaining the reasons for 
the denial must include citation to all pertinent regulations 
implementing the VCAA (38 C.F.R. § 3.159 and 3.326, as 
amended).

The Board regrets that a second remand of this matter will 
further delay a final decision in this case, but finds that 
such action is necessary to ensure that the veteran is 
afforded full due process of law.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all of the 
veteran's outstanding medical records from 
the VAMC in Houston, Texas, for any 
treatment of the low back, to specifically 
include all records dated from July 2001 
to the present.  The RO must follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from Federal facilities.

2.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as it regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (including records 
from the Woodland Heights Medical Center; 
the Houston VAMC; the Memorial Medical 
Center of East Texas, and the SSA, as 
discussed above) and specific notice as to 
the type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.    

3.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations, 
and citation and discussion of all 
pertinent laws regulations implementing 
the VCAA, as addressed above) and afford 
them the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 


Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).








